          Case 1:20-cr-00259-AJN Document 6 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/27/2020


 United States of America,


               –v–                                                              FU

                                                                              (AJN)ORDER
 AQGUHV%HQHMDQ,

                       Defendant.



ALISON J. NATHAN, District Judge:

       $FRQIHUHQFHLQWKLVPDWWHULVVFKHGXOHGIRU1RYHPEHU, 2020 at 1:00 $0. The

proceeding will be conducted by videoconference. The Court will separately providethe

parties with instructions for accessing the Skype for Business platform. 0HPEHUVof the public

may access audio for the proceeding by calling (917) 933-2166 and entering Conference ID

number 400930547.




       SO ORDERED.


Dated: October 26, 2020                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
